Citation Nr: 0709729	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  02-04 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for right hip disability, 
to include as secondary to the service connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 until 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In July 2002, the undersigned Veterans Law 
Judge conducted a hearing regarding the issue on appeal.   


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's right hip disability is related to active service.


CONCLUSION OF LAW

Right hip disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310(a) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. § 1110.  Service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Secondary service connection claims are separate and 
distinct from direct service connection claims.  Harder v. 
Brown, 5 Vet. App. 183 (1993).

In claims for benefits, VA shall consider all lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (stating that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In November 2006, the veteran received service connection for 
a right knee disability based, in part, on the November 2005 
VA examination.  In that examination opinion, the examiner 
stated that the veteran suffered a significant injury to his 
right knee while in service that required cast immobilization 
for several months.  The examiner added that the veteran 
could have also injured his hip at that time and concluded 
that the right hip injury was most likely caused or a result 
of the injury in service.  Therefore, service connection for 
a right hip disability is warranted.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 54. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Because of the favorable outcome in this case, any 
failure of VA to fully comply with the VCAA is harmless 
error. 




ORDER

Entitlement to service connection for right hip disability, 
to include as secondary to the service connected right knee 
disability, is granted.





____________________________________________
Mark W. Greenstreet
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


